   Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 1 of 54 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  KAJAL SHETH,

                                 PLAINTIFF,
                 vs.                                   CASE NO. 1:21-CV-2496

  HARRAH’S ATLANTIC CITY OPERATING
  COMPANY, LLC DBA HARRAH’S
  RESORT ATLANTIC CITY, CAESARS
  ENTERTAINMENT CORP, JOHN DOES (1-
  20), FICTITIOUS NAMES), ABC
  CORPORATIONS (1-10), XYZ
  PARTNERSHIPS; (FICTITIOUS NAMES)

                                DEFENDANTS,


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441, Petitioners, Harrah’s Atlantic City

Operating Company, LLC d/b/a Harrah’s Resort Atlantic City and Caesars Entertainment, Inc.

(hereinafter collectively “Movants”), by and through its counsel, Reilly, McDevitt & Henrich P.C.,

hereby removes the above-captioned state court action, currently pending in the Superior Court of

New Jersey, Law Division, Atlantic County, to the United States District Court for the District of

New Jersey. In support of removal, Movants respectfully state as follows:

                                       BACKGROUND

       1. Kajal Sheth (“Plaintiff”) filed an action on or about December 7, 2020, Case No. ATL-

           L-003764-20, in the Atlantic County Superior Court (the “State Court Action”). See a

           true and correct copy of Plaintiff’s Complaint, attached hereto as Exhibit “A.”

       2. The Complaint alleges that Plaintiff suffered harassment, false imprisonment and

           assault and battery while she was a patron at Harrah’s Resort Atlantic City located at
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 2 of 54 PageID: 2




     777 Harrah’s Boulevard, Atlantic City, New Jersey, on or about December 29, 2019.

     See Exhibit “A”.

  3. Plaintiff’s Complaint asserts harassment, negligence, false imprisonment, assault and

     battery against Movants and John Does. See Exhibit “A”.

  4. Plaintiff’s Complaint did not plead a specific monetary amount of damages. See Exhibit

     “A”.

  5. Pursuant to New Jersey Court Rule 4:5-2, on or about January 5, 2021 the undersigned

     requested that Plaintiff provide a written statement of the amount of damages claimed.

     See a true and correct copy of the January 5, 2021 correspondence attached hereto as

     Exhibit “B”.

  6. On or about February 2, 2021, counsel for Plaintiff responded to the request for a

     written statement of the amount of damages claimed in this litigation and advised that

     “Plaintiff hereby demands Damages in the amount of $250,000.00”. See a true and

     correct copy of the February 2, 2021 correspondence attached hereto as Exhibit “C”.

  7. Thirty (30) days from service of Plaintiff’s statement of damages will be March 4,

     2021.

  8. Upon Movants’ information and belief, no further proceedings have occurred in the

     State Court Action.

                                   BASIS FOR REMOVAL

  9. Movants have a statutory right to remove cases based upon diversity of citizenship. 28

     U.S.C. § 1332.

  10. Specifically, 28 U.S.C. § 1332 provides that “[t]he district courts shall have original

     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 3 of 54 PageID: 3




     of $ 75,000, exclusive of interest and costs, and is between-- (1) Citizens of different

     States . . . .”

  11. Upon information and belief, Movants’ state that diversity of citizenship exists between

     the parties in controversy as follows:

         a. At the commencement of this action and the filing of the Complaint, upon

              information and belief, Plaintiff was a citizen of the State of New Jersey,

              residing in Atlantic County. See Exhibit “A”.

         b. Harrah’s Atlantic City Operating Company, LLC is a citizen of the State of

              Delaware and the State of Nevada. Specifically, Harrah’s Atlantic City

              Operating Company, LLC is held by Caesars Holding, Inc. as sole member.

              Caesars Holding, Inc. was and is a corporation incorporated under the laws of

              the State of Delaware, with its principal place of business located in Nevada.

         c. Caesars Entertainment Inc. is a citizen of the State of Delaware and the State of

              Nevada. Specifically, Caesars Entertainment Inc. is held by Caesars Holding,

              Inc. as sole member. Caesars Holding, Inc. was and is a corporation

              incorporated under the laws of the State of Delaware, with its principal place of

              business located in Nevada.

  12. Plaintiff seeks to recover in excess of $75,000, exclusive of interest and costs, in this

     matter, as Plaintiff has indicated in his response to the request for the statement of

     damages. See Exhibit “C”.

  13. The thirty-day period for removal is triggered when Defendant first learns that the

     matter is removable. See Vartanian v. Terzian, 960 F.Supp. 58, 62 (D.N.J 1997); Nero

     v. Amtrak, 714 F. Supp. 753 (E.D. Pa. 1989); Presidential Dev. & Inv. Corp. v.
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 4 of 54 PageID: 4




     Travelers Ins. Co., 1989 U.S. Dist. LEXIS 14499, CIV. A. No. 89-6278, 1989 WL

     147616 (E.D. Pa. Dec. 5, 1989); Moore v. City of Philadelphia, 1988 U.S. Dist. LEXIS

     4339, CIV. A. No. 88-1424, 1988 WL 50382 (E.D. May 16, 1988), appeal dismissed,

     865 F.2d 251 (3d Cir. 1988)).

  14. Here, the thirty-day period for removal was not triggered until Plaintiff provided a

     representation of the value of the damages on February 2, 2021. See, Vartanian v.

     Terzian, 960 F.Supp. 58, 62 (D.N.J 1997).

  15. In the instant case, Plaintiff’s Complaint does not plead a specific monetary amount,

     but Plaintiff indicated that “Plaintiff hereby demands Damages in the amount of

     $250,000.00”. See Exhibit “C”.

  16. Movants filed this Notice of Removal within thirty (30) days of receiving Plaintiff’s

     response to the request for the statement of damages.

  17. Therefore, this Court may properly remove the State Court Action based on diversity

     jurisdiction.

  18. This Notice of Removal was not filed more than one year after commencement of the

     action. 28 U.S.C. § 1446(b).

  19. The United States District Court for the District of New Jersey has jurisdiction over

     this action pursuant to 28 U.S.C. § 1332 by reason of diversity jurisdiction of Plaintiff

     and Movants as set forth with greater particularity above.

  20. Venue properly lies with this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a), as

     this action is presently pending in the Superior Court of New Jersey, Law Division,

     Atlantic County, located within the District of New Jersey.
   Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 5 of 54 PageID: 5




       21. In the interest of judicial economy and the fair adjudication of claims brought before

           the Court, Movants seek removal to this Court.

       22. A written notice of the filing of this Notice of Removal has been given to all parties

           in accordance with as required by 28 U.S.C. §1446(d).

       23. Promptly after filing in this court and the assignment of a civil action number, a true

           and correct copy of this Notice of Removal will be filed with the Clerk of Court for

           the Superior Court of New Jersey, Law Division, Atlantic County, as required by

           U.S.C. § 1446(d). A copy of the notice to be provided to the Superior Court is

           attached hereto as Exhibit “D.”

       WHEREFORE, Movants, Harrah’s Atlantic City Operating Company, LLC d/b/a

Harrah’s Resort Atlantic City and Caesars Entertainment, Inc., respectfully request that it may

affect the removal of this action from the Superior Court of New Jersey, Law Division, Atlantic

County to the United States District Court of New Jersey.



                                      Respectfully submitted,

                                      REILLY, MCDEVITT & HENRICH, P.C.


                                      By: __ /s/ Tracey McDevitt Hagan___________
                                             Tracey McDevitt Hagan, Esquire
                                             Attorney for Defendants,
                                             Harrah’s Atlantic City Operating Company, LLC
                                             d/b/a Harrah’s Resort Atlantic City and Caesars
                                             Entertainment, Inc.
   Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 6 of 54 PageID: 6




                                      CERTIFICATION

       I certify that a true copy of the Plaintiff’s Complaint filed in the Superior Court of New

Jersey, County of Atlantic is attached hereto as Exhibit “A.” A copy of Defendants’ Demand for

a Statement of Damages is attached as Exhibit “B”. A copy of Plaintiff’s Response to Defendants’

Statement of Damages is attached as Exhibit “C”. A copy of the notice to be provided to the

Superior Court is attached hereto as Exhibit “D.” A copy of all pleadings, process, and orders

served on Defendants as required by 28 U.S.C. § 1446(a), are attached as Exhibit “E”.



                                    Respectfully submitted,

                                    REILLY, MCDEVITT & HENRICH, P.C.


                                    By: __ /s/ Tracey McDevitt Hagan___________
                                           Tracey McDevitt Hagan, Esquire
                                           Attorneys for Defendants,
                                           Harrah’s Atlantic City Operating Company, LLC
                                           d/b/a Harrah’s Resort Atlantic City and Caesars
                                           Entertainment, Inc.


Dated: 2/12/2021
   Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 7 of 54 PageID: 7




                        CERTIFICATE OF SERVICE AND FILING

       I, Tracey McDevitt Hagan, Esquire, attorney for Defendants, Harrah’s Atlantic City
Operating Company, LLC d/b/a Harrah’s Resort Atlantic City and Caesars Entertainment, Inc.,
hereby certify that I served a true copy of the foregoing Notice of Removal via United States
Regular mail on this date to the parties listed below:


Plaintiff Counsel

Christopher S. Lipari, Esquire
Lipari & Walcoff, LLC
1301 South Main Street
Pleasantville, NJ 08232




                                   By: __ /s/ Tracey McDevitt Hagan ____________
                                          Tracey McDevitt Hagan, Esquire
                                          Attorneys for Defendants,
                                          Harrah’s Atlantic City Operating Company, LLC
                                          d/b/a Harrah’s Resort Atlantic City and Caesars
                                          Entertainment, Inc.

Dated: 2/12/2021
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 8 of 54 PageID: 8




            EXHIBIT “A”
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 9 of 54 PageID: 9
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 10 of 54 PageID: 10
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 11 of 54 PageID: 11
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 12 of 54 PageID: 12
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 13 of 54 PageID: 13
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 14 of 54 PageID: 14
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 15 of 54 PageID: 15
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 16 of 54 PageID: 16
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 17 of 54 PageID: 17




             EXHIBIT “B”
     Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 18 of 54 PageID: 18

                                REILLY, MCDEVITT & HENRICH, P.C.
                                           ATTORNEYS AT LAW
PHILADELPHIA OFFICE                                                                      DELAWARE OFFICE
                                               SUITE 310
   WIDENER BUILDING                                                                        1013 CENTRE ROAD
        SUITE 410                         3 EXECUTIVE CAMPUS                                    SUITE 210
 ONE SOUTH PENN SQUARE                    CHERRY HILL, NJ 08002                          WILMINGTON, DE 19805
 PHILADELPHIA, PA 19107                         ________                                     (302) 777-1700
      (215) 972-5200                                                                      FAX: (302) 777-1705
   FAX: (215) 972-0405                        (856) 317-7180
                                            FAX: (856) 317-7188
                                             www.rmh-law.com

                                                                                            Christine J. Viggiano
                                                                                       Member of the NJ and PA Bar
                                                                                          cviggiano@rmh-law.com



                                            January 5, 2021

  VIA ELECTRONIC & US MAIL
  Christopher S. Lipari, Esquire
  Lipari & Walcoff, LLC
  1301 South Main Street
  Pleasantville, NJ 08232


                      RE:   Vipin and Shobhana Sheth v. Harrah’s Atlantic City
                            Docket No. ATL-L-003765-20

  Dear Mr. Lipari:

         Reference is made to the above captioned matter. Our firm represents Harrah’s Atlantic
  City. Pursuant to New Jersey Court Rule 4:5-2, please provide a written statement of the amount
  of damages claimed, within the statutory five-day period.

         Should you have any questions or comments, please do not hesitate to contact the
  undersigned.

                                                       Very truly yours,

                                                       REILLY, MCDEVITT & HENRICH, P.C.


                                                       By: /s/ Christine J. Viggiano
                                                               Christine J. Viggiano
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 19 of 54 PageID: 19




             EXHIBIT “C”
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 20 of 54 PageID: 20




   LIPARI & WALCOFF, LLC
   Christopher S. Lipari, Esquire #019091997
   1301 South Main Street
   Pleasantville, NJ 08232
   (609) 645-9400
   Attorneys for Plaintiff

   KAJAL SHETH,                               :   SUPERIOR COURT OF NEW JERSEY
                                              :   LAW DIVISION / ATLANTIC COUNTY
                               Plaintiff(s)   :
                     vs.                      :                  Civil Action
                                              :
   H A R R A H 'S A T LA N T IC C IT Y        :   DOCKET NO: ATL-L-003764-20
   OPERATING COMPANY, LLC d/b/a               :
   HARRAH'S RESORT ATLANTIC CITY;             :   RESPONSE TO STATEMENT OF
   CAESARS ENTERTAINMENT, INC.;               :   AMOUNT OF DAMAGES CLAIMED
   JOHN DOES (1-10); ABC                      :
   COR POR ATIONS (1-10); XYZ                 :
   PARTNERSHIPS; Multiple, Fictitious         :
   Persons and Entities; Jointly, Severally   :
   and in the Alternative                     :
                                              :
                             Defendant(s)     :
                                              :


          Please take notice that Plaintiff hereby demands Damages in the amount of $250,000.00.



                                                      LIPARI & WALCOFF, LLC

   Dated: February 2, 2021                            By: Christopher S. Lipari
                                                      Christopher S. Lipari, Esquire
                                                      Attorney for plaintiff




                                                  1
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 21 of 54 PageID: 21




             EXHIBIT “D”
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 22 of 54 PageID: 22




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  KAJAL SHETH,
                                  PLAINTIFF,
                  vs.
                                                         CASE NO.
  HARRAH’S ATLANTIC CITY OPERATING
  COMPANY, LLC DBA HARRAH’S
  RESORT ATLANTIC CITY, CAESARS
  ENTERTAINMENT CORP, JOHN DOES (1-
  20), FICTITIOUS NAMES), ABC
  CORPORATIONS (1-10), XYZ
  PARTNERSHIPS; (FICTITIOUS NAMES)

                                 DEFENDANTS,


                        PRAECIPE TO FILE NOTICE OF REMOVAL

TO:    Christopher S. Lipari, Esquire                         Clerk
       Lipari & Walcoff, LLC                                  Atlantic County Superior Court
       1301 South Main Street                                 1201 Bacharach Blvd
       Pleasantville, NJ 08232                                Atlantic City, NJ 08401

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. Sect. 1446, Harrah’s Atlantic City

Operating Company, LLC d/b/a Harrah’s Resort Atlantic City and Caesars Entertainment, Inc.,

Defendants in the above captioned matter, has on February 11, 2021, filed its Notice of Removal,

a copy of which is attached hereto, in the office of the Clerk, United States District Court for the

District of New Jersey, Mitchell H. Cohen Building & U.S. Courthouse 4th & Cooper Streets,

Room 1050, Camden, NJ 08101.

                                      Respectfully submitted,

                                      REILLY, MCDEVITT & HENRICH, P.C.

                                      By: __ /s/ Tracey McDevitt Hagan
                                             Tracey McDevitt Hagan
                                             Attorneys for Defendants,
                                             Harrah’s Atlantic City Operating Company, LLC
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 23 of 54 PageID: 23




                                   d/b/a Harrah’s Resort Atlantic City and Caesars
                                   Entertainment, Inc.
Dated:
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 24 of 54 PageID: 24




             EXHIBIT “E”
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 1 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 25 of 54 PageID: 25




     LIPARI & WALCOFF, LLC
     Christopher S. Lipari, Esquire #019091997
     1301 South Main Street
     Pleasantville, NJ 08232
     (609) 645-9400
     Attorneys for Plaintiff
     ____________________________________
     KAJAL SHETH,                                  :    SUPERIOR COURT OF NEW JERSEY
                                                   :    LAW DIVISION / ATLANTIC COUNTY
                                      Plaintiff(s) :
                           vs.                     :                     Civil Action
                                                   :
     HARRAH'S ATLANTIC CITY OPERATING :                 DOCKET NO: ATL-L-
     COMPANY, LLC d/b/a HARRAH'S RESORT :
     ATLANTIC CITY; CAESARS :                           COMPLAINT, JURY DEMAND AND
     ENTERTAINMENT, INC.; JOHN DOES (1- :               DESIGNATION OF TRIAL COUNSEL
     10); ABC CORPORATIONS (1-10); XYZ :
     PARTNERSHIPS; Multiple, Fictitious Persons :
     and Entities; Jointly, Severally and in the :
     Alternative                                   :
                                                   :
                                  Defendant(s)     :
     ____________________________________ :

            Plaintiff Kajal Sheth, by way of Complaint against the defendant(s), states:

                                             THE PARTIES

            1.      Plaintiff Kajal Sheth is an individual residing in Atlantic County, New Jersey.

            2.      At all times referred to in this Complaint, the defendants Harrah’s Atlantic City

     Operating Company, LLC d/b/a Harrah’s Resort Atlantic City and Caesars Entertainment, Inc.

     owned, operated, controlled, managed and/or maintained the premises known as 777 Harrah's

     Boulevard, Atlantic City, New Jersey.

            3.      At all times referred to this Complaint, the defendants John Does (1-10), ABC

     Corporations (1-10), and XYZ Partnerships are fictitious entities set forth under the New Jersey

     Court Rules which, at all times relevant hereto, owned, operated, controlled, maintained and/or

     managed the premises known as 777 Harrah's Boulevard, Atlantic City, New Jersey. Plaintiff,

     despite due diligence, has not had sufficient time to identify the correct name of the entity and,
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 2 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 26 of 54 PageID: 26




     therefore, names same under the New Jersey Court Rule. Plaintiff, in accordance with the Court

     Rules, will substitute the correct identity upon discovery of same.

                                       GENERAL ALLEGATIONS

             1.      On or about December 29, 2019, plaintiff was a business invitee at defendants’

     premises.

             2.      Plaintiff planned to enjoy a meal with her family at the hotel casino buffet.

             3.      Plaintiff was accompanied by her husband, Cheyenne Rolls, father, Vipin Sheth,

     and mother, Shobhana Sheth.

             4.      Plaintiff’s parents were preferred customers with defendants.

             5.      As part of plaintiff’s parents’ preferred status, they were entitled to tickets to enter

     the buffet.

             6.      Plaintiff, her father, and her mother approached the registration area to pay and

     enter the buffet.

             7.      They were provided a table for four individuals and walked to their seats.

             8.      While sitting at the table, plaintiff noticed that her husband, Cheyenne Rolls, was

     speaking with the manager.

             9.      Plaintiff learned that the restaurant manager had accused her husband of not

     paying and attempted to eject him from the premises. Thereafter, security arrived.

             10.     Plaintiff explained that her husband was with her and her parents. She further

     informed security that her parents had secured the table for four individuals.

             11.     Security continued to harass plaintiff and her family.

             12.     Security attempted to grab plaintiff.

             13.     During the course of these discussions, the security guards in the area “trapped”


                                                       2
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 3 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 27 of 54 PageID: 27




     plaintiff and her family at the table.

             14.     The security guards also harassed and accosted plaintiff.

             15.     Plaintiff and her family continued to explain that the four of them were

     appropriately in the buffet and had been registered and given a table for four individuals. Despite

     this explanation, defendants’ security guards continued to harass and confine plaintiff.

             16.     After a significant amount of time wherein plaintiff and her family were harassed

     and accosted, a few security guards left the area.

             17.     The remaining security guards demanded that plaintiff and her family remain at

     the property so the incident could be further investigated.

             18.     Plaintiff and her family members were forced to remain at the premises and were

     not free to leave while security insisted that they fill out incident statements.

             19.     After a significant period of time, plaintiff and her family were permitted to leave

     the premises.

             20.     Plaintiff has not been able to return to the premises since the incident.

                                              FIRST COUNT

             1.      Plaintiff repeats and realleges each and every allegation contained above as if set

     forth at length herein and make them part of this Count.

             2.      At all times relevant hereto, the actions of defendants, its agents, servants, and

     employees constitute harassment.

             3.      At all times relevant hereto, defendants’ agents, servants, and employees acted

     on behalf of defendants. As such, defendants are vicariously liable for the actions of its agents,

     servants, and employees.

             4.      As a result of the aforementioned actions of the defendants by and through its


                                                      3
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 4 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 28 of 54 PageID: 28




     agents, servants, and employees, plaintiff has suffered damages.

            WHEREFORE, plaintiff demands judgment against defendants for compensatory

     damages, punitive damages, attorney’s fees, interest and costs of suit.

                                            SECOND COUNT

            1.      Plaintiff repeats and realleges each and every allegation contained above as if set

     forth at length herein and make them part of this Count.

            2.      The aforementioned actions of the defendants by and through its agents, servants,

     and employees constitute negligence.

            3.      As a result of the aforementioned negligence of the defendants by and through its

     agents, servants, and employees, plaintiff has suffered damages.

            WHEREFORE, plaintiff demands judgment against defendants for compensatory

     damages, interest and costs of suit.

                                            THIRD COUNT

            1.      Plaintiff repeats and realleges each and every allegation contained above as if set

     forth at length herein and make them part of this Count.

            2.      Defendants by and through its agents, servants, and employees confined plaintiff

     to a room as part of the investigation of said false claims.

            3.      Plaintiff was not permitted to leave.

            4.      The aforementioned actions of the defendants by and through its agents, servants,

     and employees constitute false imprisonment.

            5.      Plaintiff has suffered damages.

            WHEREFORE, plaintiff demands judgment against defendants for compensatory

     damages, punitive damages, attorney’s fees, interest and costs of suit.


                                                      4
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 5 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 29 of 54 PageID: 29




                                            FOURTH COUNT

            1.      Plaintiff repeats and realleges each and every allegation contained above as if set

     forth at length herein and make them part of this Count.

            2.      Defendants by and through its agents, servants, and employees grabbed plaintiff.

            3.      The aforementioned actions of the defendants by and through its agents, servants,

     and employees constitute an assault.

            4.      Plaintiff has suffered damages.

            WHEREFORE, plaintiff demands judgment against defendants for compensatory

     damages, punitive damages, attorney’s fees, interest and costs of suit.

                                                           LIPARI & WALCOFF, LLC


     Dated: November 13, 2020                              By: Christopher S. Lipari
                                                           Christopher S. Lipari, Esquire
                                                           Attorney for plaintiff


                          CERTIFICATION PURSUANT TO RULE 4:5-1

            I hereby certify that to my knowledge, the matter in controversy is not the subject of any

     other action pending in any court or of a pending arbitration proceeding. To my knowledge, no

     other action or arbitration procedure is contemplated. I have no knowledge at this time of the

     names of any other parties who should be joined in this lawsuit. I hereby certify that the

     foregoing statements made by me are true. I am aware that if any of the foregoing statements

     made by me are wilfully false, I am subject to punishment.

                                                           LIPARI & WALCOFF, LLC


     Dated: November 13, 2020                              By: Christopher S. Lipari
                                                           Christopher S. Lipari, Esquire
                                                           Attorney for plaintiff

                                                      5
   ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 6 of 6 Trans ID: LCV20202058283
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 30 of 54 PageID: 30




                                    DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a trial by jury as to all issues so triable.

                               DESIGNATION OF TRIAL COUNSEL

            Pursuant to Rule 4:25-4, Christopher S. Lipari and Steven P. Scheffler are hereby

     designated as trial counsel in the within matter.

                 DEMAND FOR ANSWER TO FORM C INTERROGATORIES

            Plaintiff hereby demands that defendants answer Form C and/or C(2) (when applicable)

     Uniform Interrogatories as contained in Appendix II of the New Jersey Rules of Court in lieu of

     service of the interrogatories themselves pursuant to Rule 4:17-1(b)(ii).

                          DEMAND FOR DISCOVERY OF INSURANCE

            Demand is hereby made upon all parties to this action pursuant to Rule 4:10-2(b) for

     discovery of any and all policies of insurance covering defendants for the loss complained herein

     on the date of accident within 30 days from the date of service hereof.

              DEMAND FOR COMPLIANCE WITH RULES 1:5-a(a) and 4:17-4(c)

            TAKE NOTICE that the undersigned attorney for plaintiff, demands, pursuant to the

     provisions of Rules 1:5-1(a) and 4:17-4(c), that each party serving pleadings or interrogatories

     and receiving responses thereto shall serve copies of all such pleadings, interrogatories, and

     responses thereto upon the undersigned and further, this is a continuing demand.

                                                            LIPARI & WALCOFF, LLC


     Dated: November 13, 2020                               By: Christopher S. Lipari
                                                            Christopher S. Lipari, Esquire
                                                            Attorney for plaintiff




                                                     6
         ATL-L-003764-20 11/13/2020 2:46:53 PM Pg 1 of 1 Trans ID: LCV20202058283
    Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 31 of 54 PageID: 31




                        Civil Case Information Statement
Case Details: ATLANTIC | Civil Part Docket# L-003764-20

Case Caption: SHETH KAJAL VS HARRAH'S ATLANTIC                   Case Type: PERSONAL INJURY
CI TY                                                            Document Type: Complaint with Jury Demand
Case Initiation Date: 11/13/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: CHRISTOPHER SANTO LIPARI                          Is this a professional malpractice case? NO
Firm Name: LIPARI & WALCOFF, LLC                                 Related cases pending: NO
Address: 1301 S MAIN ST                                          If yes, list docket numbers:
PLEASANTVILLE NJ 082320000                                       Do you anticipate adding any parties (arising out of same
Phone: 6096459400                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Sheth, Kajal
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Kajal Sheth? NO

(if known): Unknown



        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

11/13/2020                                                                           /s/ CHRISTOPHER SANTO LIPARI
Dated                                                                                                      Signed
             ATL L 003764-20 11/14/2020 4:40:34 AM Pg 1 of 1 Trans ID: LCV20202063791
          Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 32 of 54 PageID: 32
ATLANTIC COUNTY LAW DIVISION
SUPERIOR COURT OF NEW JERSEY
1201 BACHARACH BLVD
ATLANTIC CITY    NJ 08401
                                               TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 402-0100
COURT HOURS 8:30 AM - 4:30 PM

                               DATE:   NOVEMBER 13, 2020
                               RE:     SHETH KAJAL VS HARRAH'S ATLANTIC CI TY
                               DOCKET: ATL L -003764 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:     TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:     HON STANLEY L. BERGMAN

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM         003
AT:   (609) 402-0100 EXT 47810.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: CHRISTOPH S. LIPARI
                                             LIPARI & WALCOFF, LLC
                                             1301 S MAIN ST
                                             PLEASANTVILLE    NJ 08232

ECOURTS
  ATL-L-003764-20 12/09/2020 11:25:48 AM Pg 1 of 1 Trans ID: LCV20202238068
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 33 of 54 PageID: 33
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 1 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 34 of 54 PageID: 34




REILLY, MCDEVITT & HENRICH, P.C.
BY: DAMIAN S. JACKSON, ESQUIRE
     IDENTIFICATION NO.: 359692020
     CHRISTINE J. VIGGIANO, ESQUIRE
     IDENTIFICATION NO.: 143402015
3 EXECUTIVE CAMPUS, SUITE 310
CHERRY HILL, NEW JERSEY 08002
(856) 317-7180
ATTORNEY FOR DEFENDANTS,
HARRAH’S ATLANTIC CITY
OPERATING COMPANY, LLC
DBA HARRAH’S RESORT
ATLANTIC CITY and
 CAESARS ENTERTAINMENT CORP

                                                      SUPERIOR COURT OF NEW JERSEY
 KAJAL SHETH,                                         LAW DIVISION – ATLANTIC
                                                      COUNTY
                                PLAINTIFF,
                vs.                                   DOCKET NO. # ATL-L-3764-20
 HARRAH’S ATLANTIC CITY OPERATING                     Civil Action
 COMPANY, LLC DBA HARRAH’S
 RESORT ATLANTIC CITY, CAESARS                        DEFENDANTS HARRAH’S
 ENTERTAINMENT CORP, JOHN DOES (1-                    ATLANTIC CITY OPERATING
 20), FICTITIOUS NAMES), ABC                          COMPANY, LLC DBA HARRAH’S
 CORPORATIONS (1-10), XYZ                             RESORT ATLANTIC CITY and
 PARTNERSHIPS; (FICTITIOUS NAMES)                     CAESARS ENTERTAINMENT
                       DEFENDANTS,                    CORP.’S ANSWER TO PLAINTIFF’S
                                                      COMPLAINT



       Defendants, Harrah’s Atlantic City Operating Company, LLC d/b/a Harrah’s Resort

Atlantic City and Caesars Entertainment, Inc. (“Answering Defendants”), denies each and every

averment of Plaintiff’s Complaint and states more fully as follows:

                                        THE PARTIES

       1.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 2 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 35 of 54 PageID: 35




       2.      Admitted in part, denied in part. It is admitted only that Harrah’s Atlantic City

Operating Company, LLC d/b/a Harrah’s Resort Atlantic City is located at 777 Harrah’s

Boulevard, Atlantic City, New Jersey. The remaining averments of this paragraph constitute

conclusions of law to which no response is required under the applicable Rules of Civil

Procedure and they are therefore deemed denied.

       3.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

                                GENERAL ALLEGATIONS

       1.      Denied.    After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       2.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       3.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       4.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 3 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 36 of 54 PageID: 36




       5.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       6.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       7.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       8.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       9.      Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       10.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       11.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 4 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 37 of 54 PageID: 37




       12.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       13.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       14.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       15.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       16.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       17.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       18.     Denied.   After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 5 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 38 of 54 PageID: 38




       19.     Denied.    After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       20.     Denied.    After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

                                         FIRST COUNT

       1.      Answering Defendants repeat and incorporate each and every answer to the

preceding paragraphs as if same were set forth herein at length.

       2.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       3.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       4.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       WHEREFORE, Answering Defendants deny liability to Plaintiff, and demand

judgment in its favor together with attorneys’ fees and costs of suit.

                                       SECOND COUNT

       1.      Answering Defendants repeat and incorporate each and every answer to the

preceding paragraphs as if same were set forth herein at length.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 6 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 39 of 54 PageID: 39




       2.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       3.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       WHEREFORE, Answering Defendants deny liability to Plaintiff, and demand

judgment in its favor together with attorneys’ fees and costs of suit.

                                        THIRD COUNT

       1.      Answering Defendants repeat and incorporate each and every answer to the

preceding paragraphs as if same were set forth herein at length.

       2.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       3.      Denied.    After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       4.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       5.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 7 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 40 of 54 PageID: 40




       WHEREFORE, Answering Defendants deny liability to Plaintiff, and demand

judgment in its favor together with attorneys’ fees and costs of suit.

                                       FOURTH COUNT

       1.      Answering Defendants repeat and incorporate each and every answer to the

preceding paragraphs as if same were set forth herein at length.

       2.      Denied.    After reasonable investigation, Answering Defendants are without

sufficient information or knowledge to form a belief as to the truth of the averments of this

paragraph, therefore, denies same and demands strict proof thereof at Trial.

       3.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       4.      Denied. The averments of this paragraph constitute conclusions of law to which

no response is required under the applicable Rules of Civil Procedure and they are therefore

deemed denied.

       WHEREFORE, Answering Defendants deny liability to Plaintiff, and demand

judgment in its favor together with attorneys’ fees and costs of suit.

                                    SEPARATE DEFENSES

                                 FIRST SEPARATE DEFENSE

       The Complaint fails to state a claim upon which relief can be granted as to Answering

Defendants, and Answering Defendants reserve the right to move, at or before the time of trial,

to dismiss the Complaint for failure to state a claim upon which relief can be granted.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 8 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 41 of 54 PageID: 41




                                SECOND SEPARATE DEFENSE

        This court lacks jurisdiction over the person or this Answering Defendants by reason of

insufficiency of process and Answering Defendants reserve the right to move at or before the

time of trial for a dismissal of the Complaint on the ground of lack of jurisdiction because of

insufficiency of process and/or service.

                                  THIRD SEPARATE DEFENSE

        The Complaint is barred by the applicable Statute of Limitations.

                                FOURTH SEPARATE DEFENSE

        The Court lacks in personam jurisdiction over this Answering Defendants, and

Answering Defendants reserve the right to quash service of the Summons and Complaint.

                                  FIFTH SEPARATE DEFENSE

        Answering Defendants obtained a release from the Plaintiff and said release is a complete

bar to the claims for relief set forth in Plaintiffs’ Complaint.

                                SIXTH SEPARATE DEFENSE

        Answering Defendants violated no legal duty owed to the Plaintiff.

                               SEVENTH SEPARATE DEFENSE

        Plaintiff and/or Third-Parties are guilty of the negligence which was the proximate cause

of Plaintiff’s alleged damages.

                                  EIGHTH SEPARATE DEFENSE

        Plaintiff and/or Third-Parties are guilty of contributory negligence.

                                  NINTH SEPARATE DEFENSE

        Plaintiff is guilty of comparative negligence of a greater degree than the negligence of

Answering Defendants, which is denied.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 9 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 42 of 54 PageID: 42




                               TENTH SEPARATE DEFENSE

       The alleged damages sustained by Plaintiff is the proximate result of the acts and/or

omissions of parties over which Answering Defendants exercised no control.

                            ELEVENTH SEPARATE DEFENSE

         This accident resulted from circumstances and conditions beyond the control of

Answering Defendants.

                             TWELFTH SEPARATE DEFENSE

       Answering Defendants are not guilty of any negligence.

                           THIRTEENTH SEPARATE DEFENSE

       Plaintiff’s alleged damages were the result of acts of Plaintiff and/or other persons which

constitute intervening and/or superseding causes and Plaintiff’s claims against Answering

Defendants are barred.

                          FOURTEENTH SEPARATE DEFENSE

       The alleged damages sustained by Plaintiff were caused by criminal acts of parties which

were not foreseeable and not preventable by Answering Defendants.

                            FIFTEENTH SEPARATE DEFENSE

       Answering Defendants did not owe a duty to Plaintiff and Plaintiff’s action is barred.

                            SIXTEENTH SEPARATE DEFENSE

       Answering Defendants reserve the right to amend its answer and to insert additional

defenses and/or supplement, alter or change its answer upon the revelation of more definite facts

by the Plaintiff and upon the completion of further discovery and investigation.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 10 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 43 of 54 PageID: 43




                             SEVENTEENTH SEPARATE DEFENSE

          Plaintiff’s Complaint, in whole or in part, is barred by the doctrine of collateral estoppel

or res judicata.

                              EIGHTEENTH SEPARATE DEFENSE

          Plaintiff’s relief is barred, limited or reduced by the provisions of N.J.S.A. 2A:15-97,

prohibiting double recovery of damages.

                              NINETEENTH SEPARATE DEFENSE

          Any damages or injuries which may have been sustained by the Plaintiff were the result

of an unavoidable accident insofar as the Answering Defendants is concerned.

                              TWENTIETH SEPARATE DEFENSE

          Any liability which might otherwise be imposed upon the Answering Defendants must be

reduced by the application of the Standard of Comparative Negligence mandated by N.J.S.A.

59:9-4.

                           TWENTY-FIRST SEPARATE DEFENSE

          Negligence, if any, on the part of Answering Defendants was not the proximate cause of

any damages or injuries which may have been sustained by Plaintiffs.

                           TWENTY-SECOND SEPARATE DEFENSE

          The claims of Plaintiff are barred as the injuries, losses or damages incurred by Plaintiff,

if any, were the result of intervening and superseding causes and, as such, any actions or

omissions on the part of the Answering Defendants were not the proximate cause of Plaintiff’s

alleged losses.

                                   TWENTY-THIRD DEFENSE

          If Answering Defendants are liable to any extent, which is denied, it is only severally
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 11 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 44 of 54 PageID: 44




liable and, therefore, not liable for the negligence or fault of any other person or entity which

was a proximate cause of the alleged injury and damage.

                                TWENTY-FOURTH DEFENSE

       Plaintiff and/or other Third-Parties, over which Answering Defendants exercised no

control, are guilty of negligent supervision.

                                  TWENTY-FIFTH DEFENSE

       The incident which forms the basis of this litigation and which allegedly caused injuries

and damages to the Plaintiff was proximately caused or contributed to by the fault of third

persons not parties to this litigation. The responsibility of these parties and the right of the

Plaintiff to recover in this litigation can only be determined after the percentages of

responsibility of all parties is determined whether or not parties to this litigation. Accordingly,

Answering Defendants seek adjudication of the percentage of fault of the Plaintiff and each and

every other person whose fault contributed to the injuries and damages alleged.

                                  TWENTY-SIXTH DEFENSE

       The Plaintiff has failed to join necessary and essential parties.

                               TWENTY-SEVENTH DEFENSE

       Answering Defendants reserve the right to assert additional defenses should the proof of

such be revealed during discovery establish a basis for any additional affirmative defenses.

                                TWENTY-EIGHTH DEFENSE

       Plaintiff knowingly and voluntarily assumed any and all risks associated with the matters

alleged in the Complaint. Pursuant to the doctrines of assumption of the risk or informed

consent, this conduct bars in whole or in part the damages that Plaintiffs seek to recover herein.
      ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 12 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 45 of 54 PageID: 45




                                 TWENTY-NINTH DEFENSE

       There was reasonable and probable cause to file a criminal Complaint against Plaintiff.

                                    THIRTIETH DEFENSE

       Answering Defendants were not malicious, reckless, or careless in any way.

                                  THIRTY-FIRST DEFENSE

       Answering Defendants did not act in a retaliatory manner toward plaintiff.

                          NOTICE OF FRIVOLOUS LITIGATION

       The Complaint is frivolous and violates N.J.S.A. 2A:15-59.1 and Civil Practice Rule 1:4-

8. Notice is hereby given to Plaintiff pursuant to Rule 1:4-8(b):

          i.   The Complaint is believed to violate the provisions of Rule 1:4-8 and N.J.S.A.

               2A:15-59.1.

         ii.   The basis for the belief that the Complaint is frivolous stems from the facts of this

               matter and Separate Defenses listed above.

        iii.   Please accept this as a formal demand that the Complaint be withdrawn and

               dismissed as to the Answering Defendants.

        iv.    Please take notice that an application for sanctions will be made within a

               reasonable time if the Complaint is not withdrawn within twenty-eight (28)

               days of service of this written demand.

                         RESERVATION OF MOTION TO STRIKE

       Answering Defendants hereby reserves the privilege of moving to strike the return of

service in the captioned matter and the Complaint because of the failure of Plaintiff to gain

personal jurisdiction, because of insufficiency of service of process and because the Court does

not have jurisdiction over the defendants in this matter.
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 13 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 46 of 54 PageID: 46




                            DEMAND PURSUANT TO RULE 4:17-4

       Demand is hereby made pursuant to Rule 4:17-4 for copies of all interrogatory answers

completed in this matter.

                                 DEMAND FOR DISCOVERY

       Please take notice of the undersigned attorney, counsel for the defendant, hereby

demands pursuant to provisions of R. 1:5-1(a) and 4:17-4(a), that each party serving a

pleadings, interrogatories and receiving a responses of thereto, shall serve copies of all such

pleadings, interrogatories, responses thereto upon the undersigned, and further TAKE NOTICE

that this is a continuing demand.

                        DEMAND FOR FORM INTERROGATORIES

       Answering Defendants hereby request Plaintiff answer all questions in the Form-A

Uniform Interrogatories found in Appendix II of the rules governing the courts of the State of

New Jersey within the time provided in accordance with R. 4:17-4. Answering Defendants

further requests that all parties supply copies of any and all answers to interrogatories which are

therefore provided to all other parties in this action. Please note this is a continuing request.

                                         JURY DEMAND

       Answering Defendants hereby demand a trial by jury.

                         DEMAND FOR INSURANCE COVERAGE

       Please take notice that the Answering Defendants hereby request that Plaintiff shall

furnish information concerning the existence and contents of any and all insurance agreements

under which any insurance company may or shall be liable to satisfy all or part of any judgment

which may be entered in this action, or to indemnify, or reimburse for payments made to satisfy
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 14 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 47 of 54 PageID: 47




the judgment, or for the payment of any medical fees or other reimbursements to any party to

this action for injuries and damages alleged to have been sustained herein. This information

shall include, name and address of insurance company; policy number; effective dates of the

policy; policy limits and types of coverage available there under; separate claim number (if

applicable); and legible copy of declaration page. This demand is made pursuant to R. 4:10-2

and 4:17-1 et. seq.

                           DESIGNATION OF TRIAL COUNSEL

       Pursuant to R. 4:25-4, Damian S. Jackson, Esquire is designated trial counsel.

                         CERTIFICATION PURSUANT TO R. 4:5-1

       Following my initial review of this matter, it appears that there are no other actions or

arbitrations related to this suit pending or presently contemplated.


                                      REILLY, MCDEVITT & HENRICH, P.C.

                                      By: _   Christine J. Viggiano
                                              Damian S. Jackson, Esquire
                                              Christine J. Viggiano, Esquire
                                              Attorneys for Defendants,
                                              Harrah’s Atlantic City Operating Company, LLC
                                              d/b/a Harrah’s Resort Atlantic City and Caesars
                                              Entertainment, Inc.
Dated: 1/8/2021
      ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 15 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 48 of 54 PageID: 48




                          CERTIFICATION PURSUANT TO R. 4:6

       I hereby certify that a copy of this Answer to Plaintiff’s Complaint has been served and

filed within the time prescribed by R. 4:6.


                                      REILLY, MCDEVITT & HENRICH, P.C.

                                      By: _   Christine J. Viggiano
                                              Damian S. Jackson, Esquire
                                              Christine J. Viggiano, Esquire
                                              Attorneys for Defendants,
                                              Harrah’s Atlantic City Operating Company, LLC
                                              d/b/a Harrah’s Resort Atlantic City and Caesars
                                              Entertainment, Inc.
Dated: 1/8/2021
       ATL-L-003764-20 01/08/2021 2:47:01 PM Pg 16 of 16 Trans ID: LCV202157397
  Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 49 of 54 PageID: 49




                                     PROOF OF MAILING

       I, Christine J. Viggiano, Esquire, attorney for Defendants, Harrah’s Atlantic City

Operating Company, LLC d/b/a Harrah’s Resort Atlantic City and Caesars Entertainment, Inc.,

do hereby certify that I caused the original of the within Answer to Plaintiffs’ Complaint to be

filed with the Superior Court of New Jersey, Atlantic County. I also certify that copies of the

within Answer and this Certificate of Service were served upon the following parties/counsel by

first-class regular mail, postage prepaid:

                                      Counsel for Plaintiffs
                                   Christopher S. Lipari, Esquire
                                     Lipari & Walcoff, LLC
                                     1301 South Main Street
                                     Pleasantville, NJ 08232


                                       REILLY, MCDEVITT & HENRICH, P.C.

                                       By: _   Christine J. Viggiano
                                               Damian S. Jackson, Esquire
                                               Christine J. Viggiano, Esquire
                                               Attorneys for Defendants,
                                               Harrah’s Atlantic City Operating Company, LLC
                                               d/b/a Harrah’s Resort Atlantic City and Caesars
                                               Entertainment, Inc.
Dated: 1/8/2021
              ATL-L-003764-20 01/08/2021 2:47:02 PM Pg 1 of 2 Trans ID: LCV202157397
    Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 50 of 54 PageID: 50




                        Civil Case Information Statement
 Case Details: ATLANTIC | Civil Part Docket# L-003764-20

Case Caption: SHETH KAJAL VS HARRAH'S ATLANTIC                   Case Type: PERSONAL INJURY
CI TY                                                            Document Type: Answer
Case Initiation Date: 11/13/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: CHRISTINE JOAN VIGGIANO                           Is this a professional malpractice case? NO
Firm Name: REILLY MCDEVITT & HENRICH, PC                         Related cases pending: NO
Address: 3 EXECUTIVE CAMPUS STE 310                              If yes, list docket numbers:
CHERRY HILL NJ 08002                                             Do you anticipate adding any parties (arising out of same
Phone: 8563177180                                                transaction or occurrence)? NO
Name of Party: DEFENDANT : CAESAR'S
ENTERTAINMENT, INC.                                              Are sexual abuse claims alleged by: KAJAL SHETH? NO

Name of Defendant’s Primary Insurance Company
(if known):



        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 01/08/2021                                                                             /s/ CHRISTINE JOAN VIGGIANO
 Dated                                                                                                        Signed
    ATL-L-003764-20 01/08/2021 2:47:02 PM Pg 2 of 2 Trans ID: LCV202157397
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 51 of 54 PageID: 51
      ATL L 003764-20   01/08/2021   Pg 1 of 3 Trans ID: LCV202158614
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 52 of 54 PageID: 52
      ATL L 003764-20   01/08/2021   Pg 2 of 3 Trans ID: LCV202158614
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 53 of 54 PageID: 53
      ATL L 003764-20   01/08/2021   Pg 3 of 3 Trans ID: LCV202158614
Case 1:21-cv-02496-JHR Document 1 Filed 02/12/21 Page 54 of 54 PageID: 54
